              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
COALITION FOR GOOD GOVERNANCE,
et al.,

                    Plaintiffs,
v.                                                   Civil Action No.
                                                     1:20-cv- 01677 -TCB
BRAD RAFFENSPERGER, el al., ,

                   Defendants.


           PLAINTIFFS’ NOTICE OF FILING DECLARATION


      Plaintiffs give notice of the filing of the Supplemental Declaration of Marilyn

Marks, attached.

      Respectfully submitted this 14th day of May, 2020.

      /s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
      Bruce P. Brown                             Robert A. McGuire, III
      Georgia Bar No. 064460                     Pro Hac Vice Pending
      BRUCE P. BROWN LAW LLC                     ROBERT MCGUIRE LAW FIRM
      1123 Zonolite Rd. NE, Ste 6                113 Cherry St. #86685
      Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
      (404) 881-0700                             (253) 267-8530


                                                Attorneys for Plaintiffs




                                      Page 1
             CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that the foregoing has been prepared in accordance with the

font type and margin requirements of LR 5.1, using font type of Times New

Roman and a point size of 14. I further certify that on May 14, 2020, a copy of the

foregoing was electronically filed with the Clerk of Court using the CM/ECF

system, which will automatically send notification of such filing to all attorneys of

record.

                                       /s/ Bruce P. Brown
                                       Bruce P. Brown
                                       Georgia Bar No. 064460
                                       BRUCE P. BROWN LAW LLC
                                       Attorney for Plaintiffs
                                       1123 Zonolite Rd. NE
                                       Suite 6
                                       Atlanta, Georgia 30306
                                       (404) 881-0700




                                       Page 2
                  Supplemental Declaration of Marilyn Marks

Marilyn Marks declares, under penalty of perjury, pursuant to 28 U.S.C.

§1746, that the following is true and correct:

   1. My name is Marilyn Marks.

   2. I am the Executive Director of Coalition for Good Governance

      (“Coalition”), a non-profit 501 (c)(3).

   3. I have personal knowledge of all facts stated in this declaration.

   4. If called to testify, I could and would testify competently thereto.

   Organizational Standing

   5. The statements regarding Coalition’s members and activities in the

      Complaint Doc. 1 paragraphs 132-138 and true and correct.

   6. The diversion of Coalition’s resources has continued since the complaint

      was filed. For example, in order to meet the requirements of this litigation, I

      was forced to reject the request by North Carolina-based Coalition members

      and voting rights groups to help design and plan drive-through voting

      options which I had initated several weeks ago. Other examples follow.

   7. I had to decline the request to help with preparing more background

      educational materials for panel discussions and audiences of the HBO

      documentary Kill Chain, in which I appear.
8. I had to decline the request by North Carolina Coalition members propose

   and evaluate alternatives for voter identification methods for mail ballot

   voting.

9. In the last several weeks, in order to pursue this lawsuit, we have had to

   postpone our work on investigating the impacts of the violation of secret

   ballot laws in North Carolina and South Carolina.

10. I had to decline the opportunity to confer with a national study group of

   experts on signature verification and other eligibility verification in mail

   balloting.

11. I had to defer the request that Coalition conduct a webinar on the roles and

   responsibilities of canvass boards and election boards.

12. I had to seek an extension of time for submitting a grant proposal to a donor

   in order to devote resources to this litigation.

13. I have been receiving at least 3 or 4 invitations per week to participate in

   panels, educational events or group discussions on election security in the

   time of pandemic. I am having to decline all of them in order to pursue the

   claims in this lawsuit.

14. I have had to decline the request for help from our Colorado members to

   review and provide critique of Colorado’s new proposed emergency election

   rules.
  15. Our interns who generally write thank you notes and stay in touch with our

     donors and members have had to temporarily drop those duties to help

     organize evidence for this lawsuit.

  16. We have had to curtail the volume and timeliness of our responses to voters

     who are inquiring with questions about their mail ballots and the upcoming

     election. They have expressed considerable confusion caused by conflicting

     information communicated by election officials. Many voters and members

     are seeking information from Coalition but our resources have been diverted

     to organize information for this lawsuit. We are unable to answer all the

     inquiries on a timely basis.

  17. We had to decline a request to consult with the non-profit start up team

     working on apps for facilitating electronic mail ballot application submission

     in New York.

Colorado Mail Ballot Conversion

  18. I was an election security activist in Colorado during the time of their

     managed conversion to an all-mail ballot voting system over the course of

     approximately 7 years (approximately 2007-2014). I observed the massive

     changes that are required in voter education, database quality, equipment

     and system conversions, poll worker training and complex election

     cybersecurity considerations.
Anticipated Ballot Scanning Errors

   19. The video referenced in Ms. Dufort’s declaration ( Doc. 38 at 4) at link

      https://drive.google.com/drive/folders/1bUqMPQUGEq4LNF5tSvafzsKzWn

      fFDDXi is a video that I recorded On November 2018 at the Gwinnett

      County Election Recount. It was edited and annotated by Taran Greenwald

      and displays the problem that is caused when folds or creases in a ballot are

      through or too close to the target area causing the scanner to read the shadow

      or crease marks as a spurious vote. This frequently causes the machine to

      read and reject this as an overvote.

   20. I am familiar with this well-known elementary problem with shadows and

      smudges from ballot fold lines from observing it several times in Colorado

      during poll watcher duties. The problem and prevention are well understood

      by experienced election administrators, ballot builders and ballot printers.

      Experienced election officials and ballot builders take care to avoid this

      design flaw.

   21. Based on my observations of pictures of 2020 primary ballots that concerned

      Georgia voters have sent me, with crease lines touching target areas, and my

      experience observing this issue in Colorado, that the counties should expect

      to encounter the collection of spurious votes and false positives of

      undervotes. Based on my observations in previous elections, this could cause
     lengthy operating times for teams of workers to resolve each rejected ballot,

     and delays in results reporting.

County Pollworker Shortage

  22. Coalition has been monitoring the poll worker shortage by talking with

     county election officials and through open records requests with counties,

     and monitoring county election board meetings.

  23. Forsyth County on May 5 reported that approximately 30% of their

     pollworkers were not planning to work on Election Day. (Exhibit 1)

  24. Lowndes County reported on May 12 that only 38 of their needed 185

     pollworker positions were filled. (Exhibit 2)

  25. Cobb County reported on May 11 that they were at “bare bones” levels, and

     that workers over 65 were concerned, particularly given the Shelter in Place

     Order (Exhibit 3)

  26. Oconee County on May 5 discussed having to consolidate polling places into

     just two polling places because of a poll worker shortage and potential loss

     of polling place access. (Exhibit 4)

  County Election Board Meetings

  27. Coalition interns and volunteer members monitored all remote (video or

     telephonic) county election board meetings available in the last three weeks,

     and recorded the meetings to create transcripts. Transcripts were also created
   for various interviews or public meetings where Secretary Kemp and

   Governor Kemp commented on the pandemic or election matters. All

   transcripts were prepared under my supervision and represent a correct

   record of relevant portions of the meeting. (Coalition transcribers did not

   attempt to fully refine the transcripts for non-relevant portions of the

   meetings.) A copy of each transcript is maintained in Coalition’s files.

28. Transcripts were created under my supervision for the May meetings of the

   Boards of Elections for Henry County, Clayton County, Newton County,

   Lowndes County, Cobb County Camden County, Athens-Clarke County,

   Effingham County, Oconee County, Richmond County, and Forsyth County.

29. The content of the public meetings was the source for many of Coalition’s

   conclusions on the counties planned reduction in polling places, reduction in

   voting stations, shortage of pollworkers, lack of guidance from the Secretary

   of State regarding PPE for poll workers, delays of ballot mailing and

   processing.

30. Paulding County’s planned BMD deployment is an example of significant

   reduction of the number of voting machines that can be used because of the

   lack of space and personnel. Using data obtained in an Open Records

   Request Plaintiff Jeanne Dufort and I calculated the estimated legal

   minimum of voting stations and the planned reductions. (Exhibit 5) and
   found a significant shortfall in machines. For example, precinct 8 plans for

   12 BMD compared to 44 required, or 912 voters per machine. Precinct 7

   plans 15 machines rather than the 41 required, or 671 voters per machine.

   Precinct 13 plans 12 machines rather than the 38 required, or 795 voters per

   machine.

31. Douglas County’s planned BMD deployment is another example reviewed

   by Ms. Dufort and me for the shortfall in polling place equipment

   deployment, based on Open Records Requests. (Exhibit 6). Some precincts

   will be in compliance with the 1 to 250 voter minimum while at least 7

   precincts such as 1258 will have fewer than 50% of what is required.

   Precinct 1258 will have 641 voters per machine. Exhibit 11 also reflects the

   discussions of the Effingham and Forsyth counties inability to meet the 1

   voting station to 250 voters statutory requirement.

32. Based on Coalition’s review of numerous public records, listening to the

   board meetings and discussions with county election officials, many of the

   counties state that they are planning to permit only 10 people at a time in the

   polling place. This includes pollworkers which appear to average about 6

   workers planned per polling location, leaving only 4 positions opened for

   voters. (Exhibit 11) Transcript excerpts from Effingham and Forsyth

   Counties’ May meetings) The transcripts are accurate and were made under
   my supervision from audio recordings of the public meetings, most of which

   plaintiffs or Coalition analysts observed live as well.)

33. Henry County’s Election Board discussed the delay in mail ballot delivery

   from the mail vendor noting that it appeared that there were 2 to 3 week

   delays from county processing to voter ballot receipt. (Exhibit 9)

34. Secretary Raffensperger told listeners in a May 7 meeting of the Faith and

   Freedom Coalition that voters may deliver their completed mail ballots to

   polling places. I listened to this meeting as it was broadcast and heard his

   report concerning dropping off ballots, which is accurately transcribed on

   Exhibit 10.

35. I was pleased to hear him report this as it is part of the relief Plaintiffs seek

   and have been formally suggesting to Secretary Raffensperger and the State

   Election Board since December.



36. I frequently review dozens of absentee ballot daily reports from the counties

   posted daily to the Secretary of State’s website to watch the progress of the

   issuance of absentee ballots. I have observed that the application date and

   the ballot issuance date are generally significantly inaccurate as the counties

   are following the directives of the Secretary of State’s office as detailed in

   Chris Harvey’s memo of April 13, 2020. (Doc. 20 at 65-68) This results in
   the backdating of ballot issuance and also conceals the late processing of the

   ballot applications. The result is a far more favorable and inaccurate picture

   of the ballot application and ballot issuance dates. The ballot application

   received date is the date processed which may be weeks later than the

   application was received. The ballot issuance date is the date that the

   processed application information was sent to the vendor, not the date of the

   ballot issuance to the voter.

37. The delays in mail ballot issuance are not typical in recent prior elections

   based on my close observations beginning in 2017. In the past the counties

   have issued the mail ballots directly to the applying elector.

38. A Coalition analyst under my supervision used the database of the mail

   ballot application and issuance for the November 2018 election and

   calculated that the average processing time between application and mail

   ballot issuance by the county was under 2 days.

39. This compares to reported cases of 2 to 3 weeks between county application

   approval and ballot issuance.

40. This reported delay in vendor processing and mailing is consistent with my

   examination of numerous pictures of time stamped ballot packet outer

   envelopes sent to me by members and other Georgia voters.

41. Intentionally left blank
42. Athens-Clarke County Superintendent has recently published an emergency

   procedure plan which I obtained in a public document request. It is attached

   as Exhibit 12.

43. State Election Board Rule Rule 183-1-12-.11 (2)(d) was adopted earlier this

   year requiring that hand marked paper ballots are to be used when polling

   place emergencies occur including lines of 30 minutes or more. All plaintiffs

   attended multiple State Election Board meetings and county election board

   meetings where the intent of the intent of this 30 minute wait default to hand

   marked paper ballots was discussed. It is documented in various county

   records as well such as Athens-Clarke Board of Elections Resolution (¶ 6 at

   Exhibit 7 attached) REF 43

44. The information collected at the Wisconsin Exhibit to the Brief (Doc. 36

   pages 17-86) was obtained by Coalition from the pubic websites of

   Wisconsin election officials by analysts working under my supervision. The

   purpose of the exhibit was to collect the types of Wisconsin Election

   Commission Guidance and procedures used with respect to public health

   protection. REF 44

45. Intentionally left blank
  46. Information regarding the lack of PPE protocols issued by the State was

     confirmed by Coalition analysts working under my supervision through

     discussions confirmed by public records requests. One such example

     consistent with other counties we communicated with is Cherokee County.

     (Doc. 38 at 158) Another such example is the May Henry County Board

     meeting discussion where the supervisor reported that the Secretary’s office

     had made it clear that PPE was the responsibility of the counties. (Exhibit 8

     attached) REF 46

  47. Coalition analysts requested information from numerous counties regarding

     their March 24 ballot cancellation policy or any changes communicated

     from the Secretary regarding such policy. The response provided by

     Cherokee County was consistent with other counties which reported no

     change from the Secretary’s instructions to cancel ballots arriving March 24

     or thereafter if an application for a June ballot was received from that voter.

     (Doc. 38 at 158) REF 47

Executed May 14, 2020

______________________
                                                                                      Exhibit 1


Marks Exhibit 1

                                   Poll Worker Shortage
Forsyth 5/05 9:00 am

Mandi Smith (election supervisor) 51:38
That was my understanding and that's what we, you know, advertised. And then we're
going to discuss today, the Saturday and the final week. Okay. So, start. So as far as
poll workers, we have a link to, for them to follow and they you know, click and let us
know if available/ not available. And this went out – I guess it was over a week ago now
– it was prior to the governor issuing the additional shelter in place for those
individuals over 65, and with compromised immunity. You said, we did have some
folks change their availability after that order came out. So 300-plus emails went out to
everyone that was originally trained for the Presidential Preference. And as of yesterday
morning, approximately 45 said that they were unavailable to work during
advanced voting. The schedule's out there, so on any given day of advanced voting,
there's approximately 80 or so that are signed up to be available and approximately 130
signed up to say available to work on Election Day. And about 30% that they were not
available to work on Election Day. So, the sign up – and I'm saying approximately
because obviously things change – and some folks have double signed up for things.
So we have to go out and go in, people get that kind of thing.

…

Barbara Luth 55:47
Mandi, my question is, with the limited number of people that we can have within the
polling site, right? They need – you have to cut back on some workers in order to get
those numbers in there, which means, but yet we're still going to have workers
outside managing lines and doing that sort of thing.

Mandi Smith 56:18
They, that will have to be part of the flow of the poll. That was part of what we trained on
anyway. There'll be some tweaks to that in the sense of keeping six feet apart. Again,
keeping even more people out than what we'd already trained out of the room, you
know, you're not allowed to walk into the room at the same time. The concern that we
have, though, and with the amount of people who are poll workers, I mean, our poll
managers and assistant managers. So the key folks who, you know, in our case, for the
most part has worked with for many years, and lots of training, lots of experience. And
again, not to go into individual things – but several of those that are not available to
work.

Joel Natt 57:15
What about assistant managers? Experience is there – can they fill in if needed?

Mandi Smith 57:26
I know again, that's what I'm saying, well, managers and assistant managers can be
who. So we have plenty of assistant managers who will know never want to be,
they never want to move up. Right. And I understand that and I appreciate that. So
staffing with experienced people, not saying that we won't have enough staff, I'm saying
with experienced workers is going to possibly be a challenge. Let's see – I'm looking
over my notes, too.
                                                                                      Exhibit 2

Marks Exhibit 2

Lowndes 5/12 (4:30)

Deb Cox (election supervisor) 11:11
Next Issue. Poll workers for the June 9 election. We need 185, we're down to 38. If it
becomes necessary to combine precincts for this election, for the June 9 election which
has combined the March and the May into. I propose to eliminate or combine some of
the precincts and have them voted here as well. We would have open One and close
Two, which is Trinity. We would open Northside. We would open Naylor because of the
distance out there. Open Rainwater because of the size in the expandability. Open Six:
Mildred open Seven: Papermill because the extreme south. Close Dasher because it's
very small and we could reroute those between the office, and South Lowndes. Open
South Lowndes of course because that's extreme sound as well. VSU is not going to be
open, there's no question about that. And close Jaycee Shack and reroute those in
here. For the June 9 That's where we stand at the moment, if we get enough poll
workers we can have more open, but the elections office is already programmed into
the database as a backup on election day, in case this occurs, all counties have got that
from the state. We'll standby to see what occurs. We have enough for advanced voting.
Jessica's been on the phone literally all day she probably has cauliflower ear. But the
problem is poll workers and we have a combined problem the COVID and the extra
$600 on top of unemployment is not conducive to offering somebody you know basically
$7.25 an hour to work. So that's where we're at, at the moment.
Chris 18:39
Hey Deb, it's Chris. Hello, could you go over the numbers of poll workers you currently
have in- ones that you need for the actual election.

Deb Cox 18:52
We have 38, and we need 185 all totaled.

Chris 18:58
Yikes! Little bit short there.

Deb Cox 19:02
I would say so.
                                                                                             Exhibit 3


Marks Exhibit 3

Cobb 5/11 4:00 pm

Janine Eveler (election supervisor) 48:03
Okay, I'm in support, the poll workers, we don't have concrete numbers as of this date.
The area supervisors are in the process of going back and contacting all poll
workers to see if they are still going to work, the election. Prior to the pandemic we
were able to have on the average of 10 to 11 workers per poll basically, but that
number. At last, has dropped substantially that was still going to be available. And of
course, our largest challenge would be those poll managers or assistant managers
that would not that would no longer be able to work. After the initial evaluation and
many of the workers have said that they need to wait closer to the election, before
they can make a commit. So, now we are we are out basically as far as we can and
we need to know if they're going to commit or not. Some of the workers, of course,
those that are 65 and older are kind of concerned because the, the order is to be
lifted I think like after June 12, if they are 65 years and older, and that includes a
large number of our population. Some have been, of course reassured that you know
because of our process, planning to do with providing masks and gloves and hand
sanitizer. You know, some are gonna stick with us. If they can. So, but we're feeling like
we're close to bare bones at a lot of places, especially with managers and assistant.
That's all I have.
                                                                                              Exhibit 4

Oconee County
5/5 5:30 pm

Fran Leathers (election supervisor) 30:09
Right. So it'll be that- I'm assuming that's what they'll tell us that we have to do. All right.
And early voting plan, we were sort of discussing this a little bit, but early voting begins
May 18, which is right around the corner, and we're going to be ready for everybody
who ever wants to come vote early with us. We have had plexiglass guards installed,
they're temporary, above in our office where you would normally come in and you go
into get you know, to show your ID and sign your form. Right there. We've had
plexiglass installed there and there's about this about four or five inches below there
where people can, you know, slide their ID or slide their papers and sign everything
there. So that is good as far as the workers go, and as far as the voters. Right now as it
stands, because our office is not as large but we can accommodate, probably four
people in the lobby at a time, and try to keep the six foot social distancing. And at that
point, once someone has stepped to the counter and they get their card together, they
will go on into the voting room. And we will have to determine the six foot distancing in
that room as well. A little closer to the time we're gonna early vote- we'll have to go in,
plus to see how- what the county stance is, how everything is progressing as far as the
distancing of what we're required to do. But we're prepared to do whatever we need to
do to keep everybody safe. So it might just take a little longer, but we'll get it, get it all
handled. We will have the same, probably most likely, I've talk to everybody that helped
us in early voting last time at the PPP everybody's help- willing to help us. We may not
need as many workers because we may not have as many people coming in and have
as many voting equipment stations or booths setupbut will just have to play that by ear a
little closer to the time. And Kirk and I talked about this a little earlier this week, was the
Election Day contingency plan. And we've discussed this because Kirk asked me if what
happens if something with our approach with the poll workers and our poll workers –
say we lose half of them or something happened that they don't want to work because it
maybe the situation worse or something like that. So how, what will we do? So Jennifer
and I actually spoke about this, talked in great detail about how we would handle
something of that nature. Or, say, if our polling sites did not want to open up, or let us –
you know – use their polling sites. So what we discussed was having our two largest
polling sites, which would be the Civics Center, and I'm saying largest as in the area,
which would be Civic Center and Marcelin Hall would be the largest ones, and we would
be able to hopefully go in and set up actual smaller precincts within those areas. So we
would take You know, six here and six there and maybe put those in different areas in
the room where people could come in and vote in those two different locations. And we
of course, we would have to get the word out for everybody, you know, signs and that
kind of thing as well. And hopefully, if that did happen, we would be able to notify people
a little bit more in advance, you know if we needed to do that. But that's the plan that we
have in place right now, because those are the only really two large places that we had
that would accommodate everybody.
                            June 9th, 2020                            Exhibit 5
                   Equipment Plans (subject to change)

Precinct   BMD's        Scanners              Poll Pads voters req BMDs
#1 BHP      10                 1                     2   5854    24
#2 CRL      10                 1                     2   3450    14
#3 SHEL     12                 1                     2   4683    19
#4 RES      12                 1                     2   7689    31
#5 PSC      12                 1                     2   5449    22
#6 LBC      12                 1                     2   4174    17
#7 WGC      15                 2                     4   10062   41
#8 WRDG     12                 2                     4   10994   44
#9 TEP      10                 1                     2   4493    18
#10 PSBC    12                 1                     2   4568    19
#11 DWIC    12                 1                     2   5890    28
#12 TFP     10                 1                     2   2643    11
#13 NES     12                 1                     4   9551    38
#14 WOP     12                 1                     2   5494    22
#15 MRP     10                 1                     2   5441    22
#16 BBC     10                 1                     2   2419    10
#17 PCA     12                 1                     2   3855    16
#18 PMBC    12                 1                     2   2610    11
#19 DMS     12                 2                     4   7715    31


AIP
WGC         20                 2                     4
Exhibit 6
                                                                                Exhibit 7


Athens-Clarke County
Board of Elections and Registrations


RESOLUTION TO ESTABLISH THE POLICY OF ATHENS-CLARKE
         COUNTY    REGARDING    PROTECTING   BALLOT
         SECRECY AND VOTER PRIVACY IN THE USE OF
         GEORGIA’S NEW BALLOT MARKING DEVICES IN THE
         PRECINCTS OF ATHENS-CLARKE COUNTY
WHEREAS, ballot secrecy and voter privacy are important principles for Georgia voters
founded in the Constitution of the State of Georgia and other state and federal laws; and
WHEREAS, Georgia is transitioning to new ballot marking devices; and
WHEREAS, some voters and elections officials have expressed concerns about ensuring that
ballot secrecy and voter privacy are maintained during the use of the new ballot marking devices
in the precinct locations in Athens-Clarke County; and
WHEREAS, the Elections Division of the Georgia Secretary of State’s Office has provided
general guidance to all the county elections personnel in the state of Georgia; and
WHEREAS, the Athens-Clarke County Board of Elections and Registrations (“Board”) is
charged with, among other important tasks, seeking to ensure that ballot secrecy and voter
privacy is maintained during the elections to be held in Athens-Clarke County; and
WHEREAS, the Board has received direction from legal counsel as to actions that can ensure
ballot secrecy and voter privacy are maintained in the use of the ballot marking devices; and
WHEREAS, that direction is consistent with the law, guidance from the Secretary of State’s
Office and direction provided by the County Attorney; and
WHEREAS, in a Final Decision issued on March 31, 2020, in the matter of Administrative
HAVA [Help America Vote Act] Complaint filed by the Coalition for Good Governance, the
Secretary of State’s Office stated:
[P]olling places layouts developed by local election officials must be done in a manner
        that ensures voter privacy, including obscuring the sightlines of observers, poll
        watchers, and the public such that they cannot view a BMD [ballot marking
        device] screen. The Secretary of State has provided a privacy shield to go with
        every ballot marking device, but the counties are not prohibited from finding
        privacy solutions that best fit their unique polling place needs. County election
        officials must provide a private voting experience, and privacy must be
        considered in all aspects of election administrative planning including polling
        place layouts, site selection, poll worker staffing levels, and the appropriate
        number and size of precincts.
NOW THEREFORE BE IT RESOLVLED, that the Athens-Clarke County Director of
Elections and Voter Registration, the full-time staff and other employees and volunteers should
to the maximum extent practicable implement the following policy regarding precinct layout:


1.     Under O.C.G.A. § 21-2-367, the number of “voting booths or enclosures” required in
each precinct on election day is to be computed as follows:

   ● Divide the number of active voters in that precinct as of the close of the registration
     period (usually 30 days before election day) by 250
   ● Round the result up to the nearest whole number

   So, for example, a precinct with 251 active voters would require 2 voting booths.

2.     The required number of “voting booths or enclosures” in a precinct can be satisfied by a
combination of ballot-marking devices (BMDs) and voting booths or enclosures suitable for
voting by paper ballot.

     So, for example, a precinct that requires 10 “voting booths or enclosures” could have 4
BMDs and 6 places suitable for marking paper ballots.

3.      A precinct should have no more BMDs than can be arranged in a manner that is
consistent with the Secretary of State’s guidance on ensuring voter privacy (a copy of which is
attached). If that number is less than the number of “voting booths or enclosures” required by
law in that precinct, the remaining number should consist of paper-ballot voting booths.

4.     In order to remain consistent with the Secretary of State’s guidance on ensuring voter
privacy, BMDs should be arranged in accordance with the following principles.

        a.      Voters who are checking in, waiting in line, or using a magnifying station should
not be able to see the screen of any BMD.

       b.      Poll workers should not be able to see the screen of any BMD except when
necessary to assist a voter.

       c.      BMD screens should face the wall and should preferably be positioned back to
back rather than side by side.

      d.      If BMDs are positioned side by side, there should be an extended privacy screen
between them, as illustrated by the attached photo.

       e.    BMDs should be arranged so that no voter has to walk behind any other voter in
order to get to a machine. Aisles of BMDs (see attached photo) are therefore strongly
discouraged.
       f.      There should be no more than two BMDs on any banquet table.

5.     A paper-ballot voting booth could be a table or a part of a table if appropriate screening is
used to ensure voter privacy. See the attached photo. A provisional voting station counts as a
“voting booth or enclosure” as long as it meets this guideline.

6.      Paper ballots—and paper-ballot voting booths—should only be used in cases of
emergency. Under the Georgia Administrative Code, examples of emergencies justifying the use
of paper ballots include “power outages, malfunctions causing a sufficient number of electronic
ballot markers to be unavailable for use, or waiting times longer than 30 minutes.” Ga. R. & R.
183-1-12-.11(2)(d).

All poll managers should be trained on the use of paper ballots in the case of an emergency and
should be instructed to monitor the length of the lines. If, in the poll manager’s judgment,
waiting times are longer than 30 minutes, paper ballots should be used (in addition to BMDs)
until the emergency is resolved.

7.     No number of voting booths is required during the early voting period. Accordingly,
guidelines 1 and 2, above, do not apply. However, early voting locations should be arranged in a
manner that is consistent with guidelines 3 and 4.

AND BE IT FURTHER RESOLVED, that the foregoing shall become and is the policy of the
Athens-Clarke County Board of Elections and Registrations.


SO RESOLVED this 1st day of April, 2020.


_______________________________                      _______________________________
Jesse Evans, Chairperson                             Charles Knapper, Vice Chairperson


________________________________                     ________________________________
Willa J. Fambrough, Secretary                        Patricia A. Till, Member


________________________________
Rocky Raffle, Member
                                                                                 Exhibit 8



Henry County Board of Elections
May, 2020 meeting

Dan Richardson 39:34
Okay, thank you, thank you, Board Member Brown. Okay. Seeing no other
comments on that topic, we move down to the next one, which is an update on the
personal protection equipment. Madam Director.

Ameika Pitts 39:50
Yes, sir. Um. In the beginning we had a set number of what we were wanting and
needing and it was getting detrimental not getting those things. And so after
networking with a county manager as well as fleet maintenance, we gave them a
list, and we have been communicating much more. And we found out that although
we were not receiving what we were needing, I guess, and we felt like should have
been timely, is that there was a lot of orders going out, and they were, there was a
long time a period of things going back and stop. And I can report today that as
things are coming in, we are getting our numbers. Not all of them close, but we
were getting our numbers, and I was, and that was something that I was hoping that
we wouldn't have a problem with is making sure that we have the PPE equipment
for the safety of the poll workers and end voters, you know, the community, as
well. But I'm very happy to report that then, with almost every other day we're
getting things in now before it was just a little box or two. But, yeah, those things
have changed and I'm happy to report that and has increased.

Dan Richardson 41:0[CGG]And so, board members I want to just point out two
things. One is on the state call today. They did make an announcement that
counties that were in need, is that they can make a request and the state would
distribute some protection equipment, they did not know the exact numbers,
because they need to receive the request to determine how much they were able to
fulfill. They did make a point and wanted to be very clear that this responsibility
resides at the county level. The state is just trying to facilitate the process to make
sure that everyone have what they need. In addition to that, I have been conversing
with Madam Director and I sent an email this morning to a local supplier. That's
actually Global Watchdog, Incorporated. They will be able to provide hand-held
thermometers, gloves, lint-free alcohol wipes, hand sanitizers, and face shields and
masks to include the N95 masks, if we feel that there's a need.
                                                                      Exhibit 9
Henry County Board of Elections Meeting
May 2020 meeting

Ameika Pitts 22:24
That is potentially part of the issue – it's two things that we really need to push.
Drop off was the spike up this week but as well as I had applications come into my
inbox. And it took a minute with a few trial and errors with it for us to work out
how to get them from my inbox, so that the staff can have access to them. And as
of this morning when I talk with them. We have taken care of those. Those have
been broken down and being processed as we speak, and also the state did inform
us that the vendor that is sending out the ballots –I was, if I remember correctly –
they're anywhere from two to three weeks being behind. So that is also some of the
reasoning why some of them have not been reached. Okay. So, in terms of us,
when we say that we brought in additional people do we need to bring in more? Or
are we adequate? I feel that we're adequate at a time because I feel like we are …
we're at the brim of what we need to have and as far as space. Um, and so that's
why I said I'm hoping that adding more people to our process of what we're doing
to get them done. I'm hoping to this will bump up the percentage, and then if not
then I do have other plans that I want to introduce to the staff to get things rolling a
little bit faster.

Dan Richardson 24:01
So, okay, okay. I think, I think we definitely need to do whatever we need to do to
get that number up. Initially, because I, I wrote it down. And I thought that I heard
6.63, and, I was hoping that I heard 66%, and to just be very honest with you, I
would have thought that the 66% would have been a lot. So I'm really concerned
about where we are. And I think that we need to make sure that we're pulling out
all the stops to get where we need to be. But my question along those lines are,
what should be our official communication to the citizens who are contacting
myself and other board members and trying to contact the office, regarding the
status of their ballots?

Ameika Pitts 24:58
Well one of the things and one of the questions that have been asked a lot is one of
the ones that you say that they have said at some time back and they haven't heard
anything, um, that reasoning is like I said from getting information from our emails
as well as the massive amount that comes in the breakdown of getting everything
prepared to process. It is just – it is a process. And then second question that has
been really big is, if a spouse receives their ballot, and the other spouse has not,
and they sent it at the same time. And that, not to look at, you know, lie blame with
anyone because first thing we would do is to check and make sure that they've been
entered. And if they've been entered, we just explain to them at that point that it
goes with state vendor pulling those and sending those out and we do let them
know that you know staying informed us that they're behind, and then also the mail
system. There's nothing that we do with Postal Service making sure that they get
things. And as they say, they send out the same time they feel like they should get
it back at the same time and we just advise them to give it a couple days because if
we cancel them, and reissue – which is some of the things that some people have
mentioned – it just puts them back at the end. And so we try to ask them to the best
of their patience ability to give it a couple of days, but sometimes soon as they do
that, it shows up within a day or two. And now, they can't use that because that one
has been cancelled and re-issued. So those are the two biggest issues that we're
having as far as that and questions and …

Dan Richardson 26:41
Okay, so the thing is, I was I was on the state call today. And I know previously
they had talked about the non-receipt, or not non-receipt – sorry, the ballot tracking
that's going to be available, and they had hopes that reporting for that would be up
as early as this afternoon. Will that help us? In the case where the ballots have been
requested? And it perhaps is in the mail process, and it's my understanding with
this ballot tracker, they will be able to determine if that ballot is out on a mail
delivery for today, or whether it's sitting in a post office. Is that, is that correct?

Ameika Pitts 27:24
[CGG]That is my understanding and I am waiting to get official communication
from them, explaining this. That was something that was not aware they were
doing, of course, and that would be helpful. We have been advising people to
check in MVP, and keep an eye on that because not only does it tell you where
your ballot is, if your ballot has been mailed out, or has your application to
received? It also lets you know once you complete your ballot in the middle of the
end that the office has proceeded so that that's one of the things that I have been
pushing, but when they explained that this morning. I am excited about finding out
exactly how all that's gonna take place. But that is my understanding. It's supposed
to be a little bit more detailed. It will be giving us a true tracking.
                                                                                  Exhibit 10

Marks Declaration
Exhibit 10

May 7, 2020 Faith and Freedom Coalition of Georgia

Rep. Cantrell:

But if you apply for you got your absentee ballot, but then you decide you want to vote in
person. Did y'all talk about?

Sec. Raffensperger:
No, we didn't, but that's a good question. I've been telling people to bring the ballot with them.
They have to otherwise it's going to be counted. Otherwise, it gets counted as it's been cast. So
please, if you decided to want to change your mind, you have to bring it with you. And then you
can decide to drop it in there or it's up to you how you want to handle that But without bringing
it there. That's the situation that we have right now. So that's good advice. Thank you,
Representative Cantrell.
                                                                                        Exhibit 11



                              Forsyth Board May Meeting:

Mandi Smith 58:26
Well, it is what it is, to some extent, I mean, but in terms of limiting the number of
people, I mean, that's going to play in. So if we say we're only going to have four or five
poll workers, then we can go back and look at the list and see if we can get maybe
assistant managers who are willing to step up and be a manager, but at a different
polling place. You know, we might have some folks to, to leave their normal polling
place where they're assigned because if it's limited we can have enough we can still
sprinkle in our more experienced poll workers with our less experienced poll workers.
We have had folks reach out. I know the state has had a big push and a big campaign
for folks who are interested in being a poll worker, particularly those folks who do work
within those categories that they're still saying are in high risk. We're interested. We've
not pursued that too much, because we're waiting to see some direction from you guys.
And at the end of the day to get, if that's brand new people, at least – Yeah, we have a
process. We sort of vet people when we have our meet and greets. We have training.
You know, these will be brand new people with very limited training. So we're going to
have to still pair them with some sort of experience poll worker. We know gobs, you
can't just be thrown out the to the curb. There's a lot more to it, to being a poll worker.
It's a very big responsibility. And I know they all take it very seriously. And they're there
to do a great job. So circling back around, and it all kind of plays in together. So
depending upon how many workers in general we want to get these polling place, then
that also lends itself to how much equipment do you put out? We know and we've
had many discussions about the challenges we were facing with meeting the rule when
it comes to you know, a piece of equipment for every 250 voters. There is no way
you can do that and maintaining social distance and, and and make sure that you
know, there's there's room enough to keep people apart from each other. So the issue
becomes, "how many to put in any given room?" It's like, okay, so say you have five
machines. Well, then you have the potential of having five voters. And then and you
can’t have more than 10 people in the room, as long as it's kept apart from each other.
We are familiar with our polling places. And we know we have very few polling places
where you're going to be able to have much more than 10 people in the room and be
comfortably kept apart from each other. Right. So I'm sorry, what are your thoughts on?

Barbara Luth 61:42
Well, I think for that last week, we're going to have to open more sites if we can, but
they're going to be limited. We're not going to be able to put the amount of
equipment out there that we normally put – which, in essence is sort of good
because you don't have to test it. You know, get what I'm saying, if we can only put I
mean, if we can't put 20 machines someplace because we can't social distance, then
we're gonna have to figure out how many we can put in. And still, especially for
advanced voting. I know we're gonna have to do for Election Day, too. But for
advanced voting, we're going to have to do that too. So we're gonna stay the first two
weeks in our office, which is going to be a challenge anyway, because of using the
office for other things.
Matthew Blender 62:39
Mandi?

Mandi Smith 62:41
Yes.

Matthew Blender 62:45
In general terms, because of the social distancing that's required, in any polling place,
we're going to have to cut back on the amount of equipment by about 50%. Would
that be a fair statement?

Mandi Smith 63:00
I think 50% honestly. Yes.

Matthew Blender 63:06
So among the advanced voting locations other than the office It seems to me that that
Sharon and Midway are real – gonna be real choke points in that regard. Are we going,
are we going to get the bigger room at the Hampton Library? That's …

Mandi Smith 63:31
Right. We were on track for the big room and for Hampton Library all year. So that's not
an issue. Yeah. And I will I will put out there for your consideration. And I mean, we've
given thought, and of course, nothing is set in stone, but in terms of how to use our
office and for the first place that will open … Obviously, we've got our room, I'm gonna
empty, shifting people. either, because right now, that's where we have people working
on missing applications. But some things to think about are the fact that in terms of
maintaining the line, we know they can go out our door, down the side of the
building on the sidewalk, we can have a poll worker keeping it so that they don't
go across the road. They can then go up the sidewalk, back toward the tax
commissioner's office. And frankly, they could go back down on the sidewalk all
the way to town if they needed to. Comfortably park down the sidewalk. It's not
funny. Like the lines when you go to the grocery store.

Joel Natt 64:45
more tape across the sidewalk and six feet markers so that people know how to step up
to here. Exactly.




                          Effingham County Board Meeting

Olivia Morgan 06:19
Yes, yeah. So it makes it more complex. And then we're also limited to, you know,
based on the 10 people per room guideline, that makes it more difficult. We've posted
notices about each of the rooms where voting will be taking place at, and they will be
monitored by staff. We set up a PPE table in the waiting area leading into the voter
check-in room, the signage, encouraging voters to use them. Hopefully they'll use them
before they even start, you know, we'll have gloves and sanitizer. We're limiting it to get
bought food and handling gloves, one per voter. We are limited to four voters in the
check-in room at one time since we we have to have five to six staff members in there
to process everybody. Also in the voting room. with maintaining the six foot I could only
fit 7 BMDs back there, For the last election the march election we had 12 so that cuts
back on how many people can be voting at one time. Also including an area where 4
additional voters can wait in line at the scanner and still maintain the six feet. We will
still have the ballot review station setup since it will be a very long ballot and it prints on
both sides of the paper. Voters should take advantage of that and definitely use the
review station. Hopefully they will. Based on the limitations I expect that early voting
process will be quite a bit slower than usual and lines will be longer than usual. And
Laura correct me if I'm incorrect. Review of absentee ballots. Over 7000 absentee ballot
applications have been processed and we are still receiving daily by mail and email and
people dropping them off. Over 1000 completed ballots have been received. We're still
using our mailbox as an after hour Dropbox. We have a ballot box in front of Sharon's
desks for voters to walk in and drop their ballots in. Also, since the states contracted
with a third party to mail ballots, we have become aware that instead of including an
inner white envelope inside of the ballot assembly they did sent a secrecy sleeve, which
is essentially a piece of paper. And then instructions still say an envelope for that.
Confused a lot of our voters. I did post information about it on our website. It's on the
initial homepage on our page and then it also is included on our phone menu message
now to instruct voters how to use this. And for any of you that didn't get a ballot, or so
you'll know, it's just you fold your ballot, put it inside. Fold the sleeve and then you don't
have to seal it or anything and we prefer that they don't because that's going to take the
absentee crew a lot longer to get them back open on election night. And then just put it
inside of the oath envelope like they normally would. Also due to the applications being
sent out by the state, there were over 2000 voters on the rollover list. So that means
that we will have to mail over 2000 ballots out as soon as possible for the runoff
election. We do not believe at this time the state is going to use the vendor for the runoff
so that means we have to mail it all. Also we received a lot of calls from voters that said
they received their ballot but they have decided they want to vote in person instead. We
are asking that voters bring their ballot to the office to have it canceled, or they will need
to bring it with them to the polling place on election day to have a canceled. If they
never received their ballot, then they will have to complete a cancellation affidavit in
order to vote. That kind of helps us out where every single person, you know, if they're
bringing back a ballot, and you can determine, "Yes, this is you and this is your ballot
that you're trying to cancel," then they can skip the step of calling us with every single
voter for us to check. So that'll free up us on election day. But we have specific
procedures for them to follow for that. We know. And this could also you know, we all
probably have a lot of people doing that for early voting too. But that's gonna slow down
things because there's paperwork involved. We've got to check things to cancel those
ballots. For Election Day, I purchased face masks, latex gloves and hand wipes for
thePoll Pad table. We will also have disinfectants to sterilize the machine. For anybody
who doesn't, you know want to use the sanitizer or the gloves we will still be sanitizing
the machine. They're also faced with some difficulty with determining how to follow the
law and also the social distancing guidelines in regards to the equipment. By law we are
required to send out one BMD per 250 registered voters per precinct. To see Bible
Lutheran which is our largest polling location in regards to voter registration number.
They would require 16 BMDs. It is just not possible to set up 16 BMDs. The scanner
and security barrier, and maintain social distancing guidelines and also have not more
than 10 people in enclosed area in the public area. Trying to get guidance from the
state. The counties haven't received any. They're pretty much saying, "Contact your
county attorney. Contact your health department," so, haven't gotten anything. So in an
effort to comply with the law and guidelines, we will be instructing each polling location
to post a "space enclosed" notice on every other BMD that cannot be separated by six
foot either by room constraints, electrical constraints or exceeding the 10 people within
the enclosed space. But the ADA acessable unit will always be open. If a location can
accommodate the guidelines and have all the, all the BMDs available then they will.
Sharron and Brandon the new tech and I will be going to every polling location on
delivery day to double check after the delivery crew and mark official distance for the
polls and try to set up the room to accommodate social distancing guidelines. Election
Day We will have additional phone support here at the office. We will have five
additional poll workers assisting with the phones and the voters walking into needing to
know where they go vote at office staff will be handling the more difficult calls and
Brandon will be assisting with any equipment calls from the polling location for election
night, Laura will definitely need a larger crew and we will begin the absentee process
early. We haven't determined a specific time yet we'll wait till we get a little closer and
see exactly how many ballots we have. Of course, no results will be tabulated until after
seven but the process of opening only envelopes and counting them into batches to be
scanned will be very time consuming. The voting room will be transformed into the
tabulation and public viewing room. We will have the projector setup to display results
as they're uploaded and a seating area for candidates to public.
                                                                                                 Exhibit 12




    APPENDIX – CONTINGENY ELECTION PLANNING
                    COVID-19
Due to the current COVID-19 pandemic, the Athens-Clarke County
Board of Elections proposes the following contingency plan for the
June

9, 2020 Primary Election. This document should serve as an outline
for that plan to include the following:

    1. Athens-Clarke County List of Polling Locations
    2. Current Condition – How did we get here?
    3. Condition requirements under Federal Guidelines.
    4. Alternative Polling locations in the event of the pandemic.
    5. Election workers shortage/requirement for the plan.
    6. Sample of plans and alternatives.
    7. Supplies and assistance needed to carry out the plan.
    8. Maps, drawings and set-ups to carry out the plan.
    9. Absentee Voting process and contingency plan.
    10.     Sanitation Practices for use under COVID-19 conditions at
       the polling locations.

 The purpose of the Contingency Plan is to set the processes to carry
out during Elections during the COVID-19 pandemic or other
incidents, which may inhibit the department from serving the public
and/or conducting an election.

As we are hopeful that we will be able to proceed with use of all 24
polling locations, we must prepare for the foreseeable.
                                                                              Draft Revised May 13, 2020

         THE   U N I F I E D G O V E R N M E N T O F A T H E N S - C L AR K E C O UN T Y , G E O R G I A
            O F F I C E O F T H E B OA R D O F E L E C T I O N S & V OT E R R E G I S T R A T I O N
P. O. Box 1828 • Athens, Georgia 30603                            (706) 613-3150 • Fax (706) 613-3840
                                           www. ac c g ov . c om

                                                                                                  1|Page
      ATHENS-CLARKE COUNTY POLLING LOCATIONS &
      ADDRESSES – 2020 GENERAL PRIMARY ELECTION

Precinct
                         POLLING LOCATION                                        ADDRESS
 Name
1A       WINTERVILLE TRAIN DEPOT                                  125 N Church Street; Winterville 30683
1B      ACC TENNIS CENTER *                                       4460 Lexington Road; Athens 30605
1C      BARNETT SHOALS ELEMENTARY SCHOOL *                        3220 S Barnett Shoals Road; Athens 30605
1D      WHIT DAVIS ELEMENTARY SCHOOL                              1450 Whit Davis Road; Athens 30605
2A      JUDIA J HARRIS ELEMENTARY SCHOOL                          2300 Danielsville Road; Athens 30601
2B      HOWARD B STROUD ELEMENTARY SCHOOL                         715 Fourth Street; Athens 30601
3A      CLARKE CENTRAL HIGH SCHOOL                                350 S Milledge Avenue; Athens 30605
3B      ACC THOMAS LAY PARK                                       297 Hoyt Street; Athens 30601
4A      ATHENS TRANSIT MULTI-MODAL CENTER                         775 E Broad Street; Athens 30601
4B      ACC MEMORIAL PARK                                         293 Gran Ellen Drive; Athens 30606
5A      OGLETHORPE AVENUE ELEMENTARY SCHOOL *                     1150 Oglethorpe Avenue; Athens 30606
5B      WHITEHEAD ROAD ELEMENTARY SCHOOL                          555 Quailwood Drive; Athens 30606
5C      CHASE STREET ELEMENTARY SCHOOL                            757 N Chase Street; Athens 30601
5D      ACC FLEET MANAGEMENT FACILITY                             255 Newton Bridge Road; Athens 30607
6A      CLEVELAND ROAD ELEMENTARY SCHOOL                          1700 Cleveland Road; Bogart 30622
6B      GA SQUARE MALL UPPER LEVEL, NEAR SEARS (as of 6/9/2020)   3700 Atlanta Highway; Athens 30606
6C      TIMOTHY ROAD ELEMENTARY SCHOOL                            1900 Timothy Road; Athens 30606
6D      FIRE STATION #4 OGLETHORPE AVENUE                         900 Oglethorpe Avenue; Athens 30606
7A      UNITARIAN UNIVERSALIST FELLOWSHIP *                       780 Timothy Road; Athens 30606
7B      ATHENS REGIONAL LIBRARY (as of 11/18)                     2025 Baxter Street; Athens 30606
7C      FIRE STATION #3 FIVE POINTS                               1198 S Milledge Avenue; Athens 30605
8A      GAINES SCHOOL ELEMENTARY SCHOOL                           900 Gaines School Road; Athens 30605
8B      CEDAR SHOALS HIGH SCHOOL                                  1300 Cedar Shoals Drive; Athens 30605
8C      FIRE STATION #7 BARNETT SHOALS ROAD                       2350 Barnett Shoals Road; Athens 30605
        (*) New location as of June 9, 2020
                       CURRENT CONDITION
                       How Did We Get Here?
On March 14, 2020, the Secretary of State’s Office announced
postponement of the March 24, 2020 Presidential Preference Primary
Election, announcing that it will be held in conjunction with the General
Primary & Non-partisan Elections scheduled for May 19, 2020.

Then, on April 9, there was an announcement that the General Primary
Election is extended to June 9, 2020.

Since March 19, 2020, the Unified Government of Athens-Clarke County is
operating under a shelter in place ordinance and mandated to practice
social distancing by limitations of less than ten gathering.

Due to the mandates placed on our jurisdiction and the status of COVID-
19, this office has implemented the challenges, strategies, needs and
requirements listed in this document.

On pages 5-8, we are providing the criteria that we will follow if the crisis
has not improved by May 10, 2020 as it relates to our Advance Voting
locations. Advance Voting will begin on Monday, May 18, 2020 at the
Board of Elections Office.



  REMEMBER, PERSONAL HYGIENE AND SAFETY IS IMPORTANT!
  CONDITIONS REQUIRED UNDER GEORGIA STATE
     GOVERNOR KEMP’S EXECUTIVE ORDER,
                                  MARCH 14, 2020
State of Georgia Executive Order:
Code Section 38-3-51(c)(4) vests the Governor with the powers and duties to promote and
secure the safety and protection of the civilian population .

   1. No county shall allow more than ten (10) persons to be gathered at a single
       location if such gathering requires persons to stand or to be seated within six (6)
       feet of another person. (so ordered)
   2. BOE “Critical Infrastructure” shall implement measures which mitigate the
       exposure and spread of COVID-19 among its work force. (so ordered)
   3. Screen workers who exhibit signs of illness such as fever, cough, or shortness of
       breath. (1, critical infrastructure)
   4. Require workers who exhibit signs of illness to not report to work or to seek
       medical attention. (2, critical infrastructure)
   5. Enhance sanitation as appropriate in the workplace. (3, critical infrastructure)
   6. Require handwashing or sanitation by workers at appropriate places within the
       location. (4, critical infrastructure)
   7. Provide personal protective equipment as available and appropriate to the
       function and location of the worker within the location. (5, critical infrastructure)
   8. Prohibit the gathering of workers. (6, critical infrastructure)
   9. Provide disinfectant and sanitation products to clean the workspace and
       equipment. (13, critical infrastructure) Prohibiting handshaking and other
       unnecessary person to person contact. (14, critical infrastructure)
   10. Placing notices to encourage hygiene at the entrance of the building. (15, critical
       infrastructure)

The BOE’s priority is protecting the staff and public from disease spread while providing
appropriate opportunities to carry out a citizens’ civic right to cast an in-person ballot
during the Advance Voting period and at the polling locations on Election Day.
                                ADVANCE VOTING (Three weeks prior Election Day)
                                                 Dates: Monday, May 18 – Friday, June 5, 2020
                                                      Location: Board of Elections Office
                                                  155 E Washington Street; Athens, GA 30601
      Challenge(s)                                                 Strategy                                                Supplies Needed               Assistance
                                                                                                                                                          Required
•   Minimal staff               •   Implement a system of car lines/parking (refer to voting route attached)           •    Gloves                 •   Directing traffic and
•   Maintain less than 10       •   Maintain a minimum of four staff positions outside the voting area (in our         •    Masks                      car line
    people in the space at a        cubicle workstation and offices behind locked access doors).                       •    Tissue to wrap &       •   Placing directional
    time.                       •   One elections clerk fielding phone calls/questions and performing daily work            transfer DLs to poll       signs, cones, etc.
•   Voters will remain in           will operate the office. The remaining three are Director Charlotte Sosebee,            worker                     directing traffic along
    vehicles until instructed       Elections Assistant Pamela Long, and Administrative Assistant Aletha               •    Hand sanitizer             parade or alternate
    to enter the building.          Perkins; three BOE staff will serve as Poll workers operating the Advanced         •    Alcohol wipes              route
                                    Voting Location – a manager and two assistant managers needed, by law,             •    Other recommended      •   Delivery of elections
                                    to staff a polling location. Two will perform the function of check in. One will        supplies                   equipment on 5/15,
                                    operate the tabulator and assist voters when necessary.                            •    ACC Gov. or BOE            Friday before
                                •   This leaves space for three voters in the office at a time.                             must procure &             Advanced Voting
                                •   One poll worker will operate the door and direct the controlled entrance and            provide Bio-waste          begins
                                    exit of voters.                                                                         disposal               •   Pick up of elections
                                •   ACC Gov. Employees from other departments will provide needed                           containers/bags and        equipment after
                                    personnel (number undetermined) to manage the car line along Washington                 dispose of bags in         5:30pm on 6/5.
                                    Street and through the downtown parade route for as far as cars extend.                 the proper manner.
                                •   We will allow occupants of the lead car into the office to vote. The                     Equipment
                                    occupants of additional cars will also enter the office at the same time if the           Needed
                                    total number of voters inside the office is less than the maximum of three
                                                                                                                       •    3 BMDs – one ATI
                                    (allowing for those who require/bring assistance).
                                                                                                                       •    2 UPSs
                                •   Voters who arrive on foot – we will mark 6 feet spacing on the ground with
                                    tape to maintain social distancing. The voters will be                             •    1 ICP tabulator
                                    interspersed/alternated with the car riders lined up to vote.                      •    2 Poll Pads
                                •   Voters will receive items for proper protection/sanitation upon entering the       •    2-25ft extension
                                    office to dispose of such items upon exit.                                              cords
                                •   Between each round of three voters, (only three units provided for voting)         •    Provisional Ballot
                                    staff will sanitize all equipment by wiping with alcohol wipes or some version          Area & Magnifying
                                    thereof. Poll Workers will wear proper PPE at all times.                                Station
                                                                                                                       •    Voter’s Certificates
                                                                                                                       •    Advanced voting
                                                                                                                            paperwork

                                                                                                                                                       5|Page
                                                    Location: Miriam Moore Community Center
                                                        McKinley Drive; Athens, GA 30605
      Challenge(s)                                                  Strategy                                               Supplies Needed              Assistance
                                                                                                                                                         Required
•   Minimal staff                •   Six poll workers will staff this location; one will direct entrance and exit of   •    Gloves                 •   Directing cars to park
•   Maintain less than 10            voters at the outside door; Manager will perform his/her poll management          •    Masks                      in the appropriate
    people in the space at a         duties; two will operate check in stations; one will roam the room to address     •    Tissue to wrap &           parking spaces and
    time.                            questions and provide assistance.                                                      transfer DLs to poll       using the laminated
•   In order to maintain         •   This leaves space for four voters.                                                     worker                     cards to “line up”
    social distancing we will    •   Voters enter the voting space through the interior door and exit the exterior     •    Hand sanitizer             voters.
    allow three voters in the        door into the parking lot.                                                        •    Alcohol wipes          •   If needed, directing
    room at one time.            •   ACC Gov. Employees will use numbering system such as laminated                    •    Other recommended          traffic line from
•   The parking lot is shared        numbered 8x11 cards placed on the windshield that voters return as they                supplies                   McKinley Drive into
    with East Athens Health          enter the building (or a worker retrieves from the car to avoid passing           •    ACC Gov. or BOE            the parking lot and
    Department. They will            contact with voters). This will designate the voting order.                            must procure &             directing exiting traffic
    need access to parking       •   Place signs to direct cars to enter the parking lot from the left side of              provide Bio-waste          to turn right onto
    spaces for their patients.       McKinley Drive and exit out to the right.                                              disposal                   McKinley Drive for
    Confirm with the two         •   If a line forms there will be a plan to keep the cars from blocking the spaces         containers/bags and        safe exit.
    offices (East Athens             in front of the Athens’ Neighborhood Health Center located nearby on                   dispose of bags in     •   Placing signs leading
    Development Corporation          McKinley.                                                                              the proper manner.         to the beginning point
    and the Health               •   We will direct voters in need of an ADA access to park in spaces nearest                                          on McKinley Drive
    Department) how many                                                                                                     Equipment                 and down both roads
                                     the building entrance and allowed to go inside at the earliest available time.
    parking spaces are           •   Hold at least one space open on the side of the building for an ADA voter’s              Needed                   leading to McKinley.
    available for the use of         arrival, at all times.                                                            •    3 BMDs – one ATI           Place signs for NO
    voters.                      •   Voters who arrive on foot – we will mark 6 feet spacing on the ground with        •    2 UPSs                     ENTRANCE and NO
                                     tape to maintain social distancing. The voters will be                            •    1 ICP tabulator            EXIT at the proper
                                     interspersed/alternated with the car riders lined up to vote.                     •    2 Poll Pads                points on McKinley
                                 •   Voters will receive items for proper protection/sanitation upon entering the      •    2-50ft extension           Drive, properly
                                     office to dispose of such items upon exit.                                             cords                      leading traffic to and
                                                                                                                       •                               away from the
                                 •   Between each round of three voters, (only three units provided for voting)             1 ADA Height table
                                                                                                                       •    Provisional Ballot         parking lot.
                                     staff will sanitize all equipment by wiping with alcohol wipes or some version
                                     thereof. Poll workers will wear proper PPE at all times.                               Area & Magnifying      •   Delivery of elections
                                                                                                                            Station                    equipment on 6/1,
                                                                                                                       •    Voter’s Certificates       Friday before
                                                                                                                       •    Advanced voting            Advanced Voting
                                                                                                                            paperwork                  begins at this
                                                                                                                                                       location.
                                                                                                                                                   •   Pick up of elections
                                                                                                                                                       equipment after
                                                                                                                                                       5:30pm on 6/5.
                                                            Location: ACC Regional Library
                                                            Baxter Street; Athens, GA 30606
      Challenge(s)                                                 Strategy                                                Supplies Needed              Assistance
                                                                                                                                                         Required
•   Minimal staff               •   Consisted of eight workers, one worker who will direct entrance and exit of        •    Gloves                 •   Directing traffic and
•   Maintain less than 10           voters at the outside door will staff this location; one will remain in lobby      •    Masks                      car line
    people in the space at a        area to manage social distancing and direct voters into meeting room where         •    Tissue to wrap &       •   Placing signs
    time.                           voting will is held. This person will be responsible for alerting door attendant        transfer DLs to poll       directing traffic on
•   In order to maintain            of the number of voters to let inside the building at any given time.                   worker                     appropriate path
    social distancing we will   •   Staff consists of a Manager, who will perform his/her poll management              •    Hand sanitizer             around the Library
    only three voters in the        duties; three who will operate check in stations; one will operate the             •    Alcohol wipes              parking lot
    room at one time.               tabulator; one will roam the room for questions and assistance.                    •    Other recommended      •   Delivery of elections
                                •   Voters enter the voting space through the interior door and exit the exterior           supplies                   equipment on 6/1,
                                    door into the parking lot.                                                         •    ACC Gov. or BOE            Friday before
                                •   ACC Gov employees from other departments will provide needed personnel                  must procure &             Advanced Voting
                                    (number undetermined) to manage the car line around the parking lot to the              provide Bio-waste          begins at this location
                                    library front entrance.                                                                 disposal               •   Pick up of elections
                                •   Utilize the large number of parking spaces instead of forming a line. Direct            containers/bags and        equipment after
                                    cars into predetermined order of spaces.                                                dispose of bags in         5:30pm on 6/5.
                                •   Use numbering system as alternative to line, such as laminated numbered                 the proper manner.
                                    8x11 cards placed on the windshield that voters return as they enter the
                                    building (or a worker retrieves to avoid passing contact with the voter).
                                                                                                                             Equipment
                                •   Voters requiring ADA entrance ramps or assistance will be directed to drive               Needed
                                    up to the building entrance and allowed to go inside at the earliest available     •    4 BMDs – one ATI
                                    time.                                                                              •    2 UPSs
                                •   Occupants of the lead car will be allowed into the building to vote. The           •    1 ICP tabulator
                                    occupants of additional cars may be allowed inside at the same time if the         •    3 Poll Pads
                                    total number of voters inside the meeting room is less than the maximum of         •    2-50ft extension
                                    four.                                                                                   cords
                                •   Voters who arrive on foot, will be directed by the outside poll worker to line     •    1 ADA Height table
                                    up in designated area. Mark six foot spacing on the ground to maintain             •    Provisional Ballot
                                    social distancing. The voter’s will be given interspersed/alternated with and           Area & Magnifying
                                    overflow car riders sent up the steps to vote.                                          Station
                                •   Voters will receive items for proper protection/sanitation upon entering the       •    Voter’s Certificates
                                    office to dispose of such items upon exit.                                         •    Advanced voting
                                •   Between each round of three voters (only three units provided for voting),              paperwork
                                    staff will sanitize all equipment by wiping with alcohol wipes or some version
                                    thereof. Poll workers will wear proper PPE at all times.
                                                       Location: Cooperative Extension Office
                                                                 Athens, GA 30606
      Challenge(s)                                                  Strategy                                               Supplies Needed              Assistance
                                                                                                                                                         Required
•   Minimal staff                •   Six poll workers will staff this location; one will direct entrance and exit of   •    Gloves                 •   Directing cars to park
•   Maintain less than 10            voters at the outside door; Manager will perform his/her poll management          •    Masks                      in the appropriate
    people in the space at a         duties; two will operate check in stations; one will roam the room to address     •    Tissue to wrap &           parking spaces and
    time.                            questions and provide assistance.                                                      transfer DLs to poll       using the laminated
•   In order to maintain         •   This leaves space for four voters.                                                     worker                     cards to “line up”
    social distancing we will    •   Voters enter the voting space through the interior door and exit the exterior     •    Hand sanitizer             voters.
    only allow three voters in       door into the parking lot.                                                        •    Alcohol wipes          •   If needed, directing
    the room at one time.        •   ACC Gov. Employees will use numbering system such as laminated                    •    Other recommended          traffic line from
                                     numbered 8x11 cards placed on the windshield that voters return as they                supplies                   Cleveland Road and
                                     enter the building (or a worker retrieves from the car to avoid passing           •    ACC Gov. or BOE            directing exiting traffic
                                     contact with voters). This will designate the voting order.                            must procure &             for safe exit.
                                 •   Place signs to direct cars to enter the parking lot.                                   provide Bio-waste      •   Placing signs leading
                                 •   If a line forms there will be a plan to keep the cars from blocking the spaces         disposal                   to the beginning point
                                     in front of the Cooperative Extension Office.                                          containers/bags and        on Cleveland Road
                                 •   We will direct voters in need of an ADA access to park in spaces nearest               dispose of bags in         leading to
                                     the building entrance and allowed to go inside at the earliest available time.         the proper manner.         Cooperative
                                 •   Hold at least one space open on the side of the building for an ADA voter’s                                       Extension’s entrance.
                                                                                                                             Equipment                 Place signs for NO
                                     arrival, at all times.
                                 •   Voters who arrive on foot – we will mark 6 feet spacing on the ground with
                                                                                                                              Needed                   ENTRANCE and NO
                                     tape to maintain social distancing. The voters will be                            •    4 BMDs – one ATI           EXIT at the proper
                                     interspersed/alternated with the car riders lined up to vote.                     •    2 UPSs                     points on McKinley
                                 •   Voters will receive items for proper protection/sanitation upon entering the      •    1 ICP tabulator            Drive, properly
                                     office to dispose of such items upon exit.                                        •    2 Poll Pads                leading traffic to and
                                 •   Between each round of three voters, (only three units provided for voting)        •    2-25ft extension           away from the
                                                                                                                            cords                      parking lot.
                                     staff will sanitize all equipment by wiping with alcohol wipes or some version
                                     thereof. Poll workers will wear proper PPE at all times.                          •    2 tables; one being    •   Delivery of elections
                                                                                                                            an ADA Height table        equipment on 6/1,
                                                                                                                       •    Provisional Ballot         Friday before
                                                                                                                            Area & Magnifying          Advanced Voting
                                                                                                                            Station                    begins at this
                                                                                                                       •    Voter’s Certificates       location.
                                                                                                                       •    Advanced voting        •   Pick up of elections
                                                                                                                            paperwork                  equipment after
                                                                                                                                                       5:30pm on 6/5.


                                                                                                                                                       8|Page
                           ELECTION DAY VOTING
The Combined Presidential Preference Primary (PPP), General Primary and Non-
partisan Elections will take place on June 9, 2020. It remains indefinite as to whether
the State will continue under shelter in place orders or if the crisis will have abated.
Because of these unknown factors, many of our precinct locations are not available
for use unless the crisis has passed and the State and/or County reopens the
buildings.

Five locations have indicated they will allow us into the building to hold this election.
The remaining 19 are closed or hesitant under the current situation.

In addition, every operating location will follow the listed options provided in this
document, listed as option #1, 2 or 3.

Note: All operating locations will serve as an Absentee Drop-Off Location from
7am to 5pm on Election Day. At 5:30pm, a member of the Board of Elections will
collect the Absentee Ballots and deliver to the tabulation location, 2555 Lexington
Road, to the Absentee Ballot Team.

We will implement the following plans if the crisis has not improved by June 1, 2020,
incorporating the continued process of proper hygiene and social distancing
mandate as noted on pages 23-26 of this document. We will operate with using all
of our current 24 polling locations listed on page 2.

We will make clear indication of the 6-feet barrier per person by placing marks on the
floor/ground at each location where lines are formed.

Listed are three options for voting on Election Day as it relates to loss of locations.
State Law provides guideline related to emergency polling locations, shown on page
10 to support options listed in this document.

Directions and information leading up to Election Day will be posted on the home
page of our website, our Face Book page; include a Legal Notice in the paper and
share with all media circuits.




                                                                                  9|Page
         OFFICIAL CODE OF GEORGIA ANNOTATED
                             O.C.G.A. §21-2-265


(a) The superintendent of a county or the governing authority of a municipality
    shall select and fix the polling place within each precinct and may, either on
    his, her, or its own motion or on petition of ten electors of a precinct, change
    the polling place within any precinct. Except in case of an emergency or
    unavoidable event occurring within ten days of a primary or election, which
    emergency or event renders any polling place unavailable for use at such
    primary or election, the superintendent of a county or the governing authority
    of a municipality shall not change any polling place until notice of the
    proposed change shall have been published for once a week for two
    consecutive weeks in the legal organ for the county or municipality in which
    the polling place is located. Additionally, on the first election day following
    such change, a notice of such change shall be posted on the previous polling
    place and at three other places in the immediate vicinity thereof. The
    occupant or owner of the previous polling place, or his or her agent, shall be
    notified in writing of such change at the time notice is published in the legal
    organ.

(b) Except in case of an emergency or unavoidable event occurring within ten days
    of a primary or election, which emergency or event renders any polling place
    unavailable for use, if a petition is presented to the superintendent of a county
    or the governing authority of a municipality on or before the day set for hearing
    of the petition for change of a polling place, signed by 20 percent of the electors
    of the precinct objecting to the proposed change, such change shall not be
    ordered.
                                       OPTION #1
                    Combined Election Day Locations
Challenge/objective:
  A. Three of the locations that are open are large enough to accommodate two or more
     precincts.
  B. Four of the locations in maybe/hold status are large enough to accommodate two or more
     precincts.
  C. After combining as many as possible, four of our largest precincts would remain at their
     current locations. These will be set up to vote outside the buildings, under cover near the
     school entrances. There would need to be a contingency plan for inclement weather.

   LOCATION                           STRATEGY                                 VOTERS
                          Service three precincts. As of 4/5/2020,
                          the Library has confirmed availability. Use        7B – ACC Library
                          meeting rooms #1 through 3 with                 3A – Clarke Central HS
   7B – ACC Library       partitions. Utilize the same social           5A – Oglethorpe Ave School
                          distancing and parking/car loop plan
                          developed for Advanced Voting.
                          Service two precincts. As of 4/5/2020,
                          Memorial Park has confirmed availability.
                                                                            4B – Memorial Park
                          Use main room and meeting room to
                                                                        (voters use Community Rm)
                          separate precincts. Utilize similar plan as
  4B – Memorial Park                                                     7C – Fire Station #3 at Five
                          developed for Advanced voting at the
                                                                                   Points
                          Library with car loop or designated parking
                                                                        (voters use the Meeting Rm)
                          spaces with ACCGov employees directing
                          traffic flow.
                          Service three precincts. As of 4/5/2020,       3B – Thomas N. Lay Park
                          Thomas N. Lay Park has confirmed                      (1/2 gym)
                          availability. Use first floor meeting/lunch     4A – Multi Modal Transit
 3B – Thomas Lay Park     room and gym. Divide Gym space into two                 Center
                          precincts. Use designated parking spaces              (1/2 gym)
                          in lot across the street with ACCGov           5C – Chase Street School
                          employees directing traffic flow.                      (Room)
                                OPTION #1 (cont’d)
                    Combined Election Day Locations


  LOCATION                            STRATEGY                                   VOTERS
                          Service three precincts. As of 4/5/2020,
                          Georgia Square Mall is completely closed;
                          but, with hesitation, will open the
                          community room where 6B precinct is
                          located. There are empty stores and
                          common spaces that could house at least
                          two more precincts if the management
                          allows and sufficient electrical are
                          available. Use Community Room for 6B
                          and additional stores/open spaces as
                                                                           6B – Georgia Square Mall
                          guided by mall management to house two
                                                                          6A – Cleveland Road School
6B – Georgia Square       additional precincts. Due to the size of the
                                                                             5B – Whitehead Road
       Mall               building, managing the flow of people and
                                                                                    School
                          directing to correct area of the mall will be
                          a challenge. It will require and
                          undetermined amount of help from ACC
                          Gov. Employees, stationed in different
                          sections of the mall to direct voters. Place
                          signs to direct traffic of each precinct to
                          correct entrance and closest parking.
                          Control social distancing once voters are
                          inside with 6 foot spaces marked with
                          tape, on the floor at the entrance to each
                          precinct area.
                          Service two precincts. As of 4/5/2020,
                          Unitarian Universalist is currently closed to
                          public gatherings. Though staff is
                                                                           7A – Unitarian Universalist
                          concerned and hesitant, the church will
                                                                                  Fellowship
                          open if the pandemic does not worsen.
                                                                                    (Lobby)
    7A – Unitarian        Use the lobby area for 7A. There is a
                                                                          6D – Oglethorpe Fire Station
Universalist Fellowship   medium size meeting room near the lobby
                                                                                       #4
                          that can be used for another small
                                                                          (Meeting Room off of Lobby)
                          precinct. Utilize the designated parking
                          plan similar to Advanced voting at the
                          Library with ACC Gov. Employees
                          directing traffic flow.
                            OPTION #1 (cont’d)
                   Combined Election Day Locations


 LOCATION                         STRATEGY                                 VOTERS
                      Service two precincts. As of 4/5/2020,
                      none of the CCSD buildings are available
                      for use. Operations states that the schools
                      are closed to the public. If direction from
                      the State/County changes, they will
                      reevaluate. This plan is implemented
                      ONLY if CCSD allows us to utilize a few of
                      the buildings to consolidate precincts. Use    1C – Barnett Shoals School
1C – Barnett Shoals   the cafeteria divided into two sections.        8C – Barnett Shoals Fire
    Elementary        There is the possibility of requesting the            Station # 7
                      gym or a resource room for the second
                      precinct. Allow cars to park as they please,
                      use social distancing plan, marking 6 ft
                      spaces on the floor with tape. Utilize ACC
                      Gov employees to direct and control the
                      flow of voters into the line and exiting the
                      building to maintain safe distance from
                      one another.
                      Service two precincts. As of 4/5/2020,
                      none of the CCSD buildings are available
                      for use. Operations states that the schools
                      are closed to the public. If direction from
                      the State/County changes, they will
                      reevaluate. This plan is implemented
                      ONLY if CCSD allows us to utilize a few of
                      the buildings to consolidate precincts.
 1D – Whit Davis                                                      1D – Whit Davis School
                      Divide the gym into two spaces or request
   Elementary                                                         8B – Cedar Shoals HS
                      another room to use for the second
                      precinct. Allow cars to park as they please,
                      use social distancing plan, marking 6 ft
                      spaces on the floor with tape. Utilize ACC
                      Gov employees to direct and control the
                      flow of voters into the line and exiting the
                      building to maintain safe distance from
                      one another.
                                 OPTION #1 (cont’d)
                      Combined Election Day Locations
Here is one precinct who will serve only its voters:

   LOCATION                             STRATEGY                                    VOTERS
                           As of 4/5/2020 is available if necessary.
                           Mr. Saunders, rightly so, would like to tour
                           the location with our staff to go over
                           procedures to protect the public and
                           workers. If the operations are closed that
    6D – ACC Fleet
                           day, utilize all of the parking for voters with         6D – ACC Fleet
      Management
                           designated parking spaces. ACC Gov.                      Management
     (One precinct)
                           employees will direct parking and send
                           voters inside the building, controlling
                           specified number they send inside at one
                           time.



Here are two precincts that are open, but not large enough or in optimal locations to
house another precinct:

   LOCATION                             STRATEGY                                    VOTERS
                           As of 4/5/2020, Winterville Train Depot is
                           available for use. Utilize designated
  1A – Winterville Train
                           parking plan developed by Advance                 1A – Winterville Train Depot
         Depot
                           Voting. ACC Gov. employees will help
                           with traffic flow.
                           As of 4/5/2020, ACC Tennis Center is
                           available for use. Utilize designated
    1B – ACC Tennis
                           parking plan developed for Advance                 1B – ACC Tennis Center
         Center
                           Voting. ACC Gov. employees will help
                           with traffic flow.


Note: Four of the largest precincts are in schools. If the buildings remain closed to
voting, provisional voting will be set up outside the buildings, under cover near the
school entrances. There will be a need for an additional contingency depending on
the weather. Utilize this plan for designated parking or car loops, depending on the
school layout. ACC Gov. Employees will provide direction for parking or drive
through. Social distancing will be maintained by taping six feet spaces on the
ground extending away from the ballot casting/collection area. Those schools are:
2A – JJ Harris Elementary, 2B – Howard B Stroud Elementary, 6C – Timothy Road
Elementary and 8A – Gaines Elementary
                                        OPTION #2


  LOCATION                             STRATEGY                                 VOTERS
                           As of 4/5/2020, none of the CCSD
                           buildings are available for use. Operations    1C – Barnett Shoals School
                           states that the schools are closed to the        1D – Whit Davis School
                           public. If direction from the State/County         2A – JJ Harris School
                           changes, they will reevaluate. If the             2B – Howard B. Stroud
                           situation is the same on Election Day,                    School
      All Schools
                           5/19, we will implement the following plan -     3A – Clarke Central HS
(12 of our 24 locations
                           except in the case of inclement weather        5A – Oglethorpe Ave School
  are held in schools)
                           when additional arrangements will be            5B – Whitehead Rd School
                           made. All school locations will vote using      5C – Chase Street School
                           provisional ballots. A voting area will be      6C – Timothy Road School
                           set up under the covered entrance areas.            8A – Gaines School
                           Car lines or designated parking will be           8B – Cedar Shoals HS
                           utilized depending on the best plan for
                           each individual school.
                           For 5D – Precinct operates normally
                           inside the building. Utilize similar plan as
                           developed for Advanced Voting at the
                           Library with car loop of designated parking
                           spaces with ACC Gov. employees
                           directing traffic flow.
                           For 4A – Location will close and combine
                           with 3B; this location is closed and has
 ACC Gov. Properties       had an employee test positive for COVID-             5D – ACC Fleet
   (Three of our 24        19. Do not Open. Send 4A voters to 3B,              4A – ACC Transit
locations are held in an   Thomas Lay Park. Use the first floor              7B – Athens Regional
  ACC Gov’t Building)      room/lunch space and designated parking                  Library
                           spaces in lot across the street with ACC
                           Gov. employees directing traffic flow.
                           For 7B – Precinct operates normally
                           inside the building. Utilize the same plans
                           developed for Advance Voting at this
                           location with car loop or designated
                           parking spaces with ACC Gov. employees
                           directing traffic flow.
                             OPTION #2 (cont’d)


 LOCATION                          STRATEGY                                VOTERS
                        For 4B – Precinct operates normally
                       inside the building. Utilize similar plan as
                       developed for Advanced voting locations
                       with car loop or designated parking spaces
                       with ACC Gov. employees directing traffic
                       flow.
                       For 3B – this location with adding the 4A
                       voters, will host 3 locations. 3B Precinct
                       operates normally inside the gym. Due to
    ACC Parks
                       closure of ACC Multi Modal Transit                4B – Memorial Park
  (Three of our 24
                       Center. 4A voters will vote at Thomas N.         3B – Thomas Lay Park
 locations are Park
                       Lay Park in the first floor room/lunch          1B – ACC Tennis Center
Community Buildings)
                       space. Use designated parking spaces in
                       lot across the street with ACC Gov.
                       employees directing traffic flow and
                       entrance to the building.
                       For 1B – Precinct operates normally
                       inside the building. Utilize similar plan as
                       developed for Advanced voting locations
                       with car loop or designated parking spaces
                       with ACC Gov. employees directing traffic
                       flow.
                       The fire stations are closed for voting to
                       reduce the risk of additional public
                       exposure to our first responders. All voting
                       at fire stations #3 – Five Points, #4 –
                       Oglethorpe, and #7 – Barnett Shoals will
                       be conducted under the covered
                       entrances to the buildings unless another
     Fire Stations
                       plan is needed due to inclement weather.         6D – Fire Station #4
   (Three of our 24
                       ACC BOE or ACC Gov. will provide tents           7C – Fire Station # 3
  locations are Fire
                       to extend the covered spaces, allowing           8C – Fire Station #7
       Stations)
                       more room to set up voting areas. Utilize
                       similar plan developed for designated
                       parking spaces with ACC Gov. employees
                       directing traffic flow. Sidewalks/parking lot
                       is marked with tape, designating six-foot
                       social distancing spaces for the line
                       toward the voting areas.
                                OPTION #2 (cont’d)

   LOCATION                           STRATEGY                                 VOTERS
                         This is one of our newest polling locations
                         beginning with the May Primary
                         (unmerging of 6C/7A). Precinct will
         Churches
                         operate inside the building. Utilize similar   7A – Unitarian Universalist
    (only one of our 24
                         plan as developed for Advanced voting                 Fellowship
  locations is a church)
                         locations with car loop or designated
                         parking spaces with ACC Gov. employees
                         directing traffic flow.
                         For 6B – Precinct operates normally in the
                         Community Room on the second floor next
                         to Sears’s entrance. Voters follow signs
                         directing them to the space. Floor is
                         marked with tape, designating six-foot
                         social distancing spaces for the line
      Other Locations    outside the door to the Community Room.
(Two of our 24 locations ACC Gov. employees help to maintain             6B – Georgia Square Mall
     are those that are  voter line and direct any voters to the        1A – Winterville Train Depot
     considered other)   Community Room if needed.
                         For 1A – Precinct operates normally
                         inside the building. Utilize similar plan as
                         developed for Advanced voting locations
                         with car loop or designated parking spaces
                         with ACC Gov. employees directing traffic
                         flow.
                                           OPTION #3

  LOCATION                                STRATEGY                                 VOTERS
                              To avoid confusion on Election Day, less
                              number of locations is an option,
                              particularly if the locations choose to not
                              open and allow us the space. We will
       BOE Office             need additional splitter at Cooperative        All ACCUG voters will have
                              Extension Office for more use of laptops.     the leniency of voting at any
   Athens Regional            All locations currently serve as Advance      of the four locations. We will
       Library*               Voting sites. We will operate them            need to consider more traffic
                              according to the Advance Voting plans.           plans and outside voting
   Miriam Moore                                                               possibilities of processing
 Community Center*                                                          voters and allowing votes on
                              Due to the many resignations of poll                Emergency Ballots.
Cooperative Extension*        workers, many States are relying on their
    *if open allow us entry   county employees to serve as poll
                              workers. We will need to train them all
                              virtually. If we go with this option, our
                              need for workers and health risk to so
                              many workers would greatly reduce.
19 | P a g e
                DIRECTOR’S RECOMMENDATION
I have shared three options to support the remedy of this pandemic as it
relates to the upcoming Election. It is my recommendation to consider
Option #2 where the polling locations are combined, but held in separate
rooms at another location.

  1. All voters assigned to 6D-Fire Station #4 (Oglethorpe) would vote at
     the Regional Library; in separate from 7B (Library Precinct);
  2. All voters assigned to 7C-Fire Station #3 (Five Points) would vote at
     Memorial Park; a room separate from 4B (Memorial Park Precinct);
  3. All voters assigned to 8C-Fire Station #7 (Barnett Shoals) would vote
     at Hilsman Middle School.
  4. All voters assigned to 4A-ACC Multi-Modal Transit would vote at Lay
     Park; separate from 3B (Lay Park Precinct)

Timeline:
• After meeting with the Fire Chief on Thursday, April 30, and meeting

  with the City Attorney on Friday, May 1, we will have information
  needed to present the following for vote at their May 5, 2020 monthly
  Board Meeting.
• Advertise in local organ, Legal Ad section – May 8, 19, 26, June 2 and

  9.
• Post the information on our website beginning on May 8.

• Place signs as early May 26 locations inside the precinct boundaries.

• Place signs at the Fire Stations and Multi-Modal to instruct voters of

  their temporary locations on June 5.
• Take advantage of all opportunities to process this information to our

  voters, beginning on May 8.



                                                                  20 | P a g e
                      ABSENTEE BALLOT PROCESS


On Monday, March 31, the Secretary of State’s Office began mailing Absentee Ballot
Applications to all active registered voters. As early as noon on Friday, April 3 we
started receiving applications via email. On Monday, April 6, we began receiving
applications by US Mail.

We enter the application into the ElectoNet system (ENet) and send SOS sends a
ballot according to the preferred type; Democratic, Republican or Non-partisan.

We are listing FAQs on our website to assist our voters with processing the
applications and the ballots.

Leading up to Election Day, in lieu of placing a stamp on the applications and/or
voted ballots, our voters will have the option of using a drop-box, located at the front
of our office, beginning on April 15, 2020.

Regarding drop boxes, currently, there is no law that allows drop boxes; however,
the State is considering this as a contingency plan with a requirement of surveillance
at the location of the drop box. This means it is very likely that we will only have one
drop-box in Athens-Clarke that would meet that requirement.

As mentioned previously, prior to Election Day we will inform our voters of the drop
off locations for Absentee Ballots. As an added service regarding collection of
Absentee Ballots on Election Day and pending approval by the Board of Elections,

•   We will deputize all Poll Managers at the locations to receive the Absentee
    Ballots.
•   At 5:30 PM, a Board Member will transport those ballots to the Tabulation Center
    for tabulation before the polls close at 7pm.
•   Voters will also have the option of leaving it inside the drop-box at the BOE Office
    through 7pm Election Day.
Q&A – June 9, 2020 Combine Presidential Preference and
General Primary & Non-partisan Election
Questions & Answers about the combined June 9, 2020 Presidential
Preference/General Primary/Non-Partisan Election

Q: If I voted early or by mail before the March 24, 2020 PPP was postponed, will my vote still
count?

A: Yes. All ballots are held securely and will be counted on Election Night, May 19, 2020, along
with all ballots for the May 19 Election.

Q: If I voted in March, do I still vote in May?

A: Yes. If you voted in March, you voted only for the Presidential Preference Primary candidates.
The May Election ballot also includes the General Primary for Federal, State, and Local
candidates, along with Non-partisan races; therefore, your ballot will only contain the General
Primary and Non-partisan races.

Q: What happens if I did not vote in March?

A: Your ballot for the May 19 Election will contain both the PPP race, the General Primary and
Nonpartisan races

Q: Will I receive an absentee ballot application to vote by mail?

A: The State sent out absentee ballot applications to the residential address of all active voters in
the State of Georgia. However, if you do not receive one, you can visit the SOS website,
https://sos.ga.gov/index.php/Elections/absentee_voting_in_georgia, to print out and complete an
application.

Q: How do we get the completed application back to the elections office?

A: You can mail it to Athens-Clarke County Elections & Registration office, P O Box 1828, Athens
GA 30603; you can scan and email it to paula.williams@accgov.com or you can drop it in our drop
box located near the front door of our office located at 155 E. Washington Street. (Drop box
available on April 15, 2020)

Q: Can I still register to vote for the May 19 Election?

A: Yes. The voter registration deadline for the May 19 Election is April 20. Visit My Voter Page,
www.mvp.sos.ga.gov to register online or to verify registration status.

Q: What is the deadline to submit an Absentee Ballot Application?
A: May 15th is the last day to submit a request. We recommend that you submit an application as
early as possible to process mailing of the ballot, allowing ample time for our office to receive your
voted ballot by 7:00 PM Election Day, May 19th.

When completing the Absentee Ballot Application, please make sure you choose a ballot type
(Democratic, Republican, or Non-partisan) and sign the application.

Q: What if I cannot locate the application that was sent to me in the mail by the SOS Office?

A: You can visit the SOS website,
https://sos.ga.gov/index.php/Elections/absentee_voting_in_georgia, to print out and complete an
application. You should mail it to Athens-Clarke County Elections & Registration, P O Box 1828,
Athens, GA 30603; you can scan and email it to paula.williams@accgov.com or you can drop it in
our drop box located near the front door of our office at 155 E. Washington Street. (Drop box will
be available on April 15, 2020)

PLEASE NOTE: If you choose a Non-partisan ballot, you will ONLY receive Judicial, County
Commission and School Board races on your ballot. There will be NO Democratic or Republican
races on your ballot (US Senate, State Senate, State Representative, Sheriff, Tax Commission,
etc.).

If you have any other questions, please feel free to call our office at 706-613-3150.
 Sanitation Practices for Use under COVID -19 Conditions at
                      the Poll Locations

Background supplied by the Centers for Disease Control under
Recommendations for Election Polling Locations:

There is much to learn about the novel coronavirus (SARS-CoV-2) that causes
corona virus disease (COVID-19). Based on what is currently known about SARS-
CoV-2 and about similar coronaviruses, spread from person-to-person happens
most frequently among close contacts (within about 6 feet). This type of transmission
occurs via respiratory droplets. Transmission of SARS-CoV-2 to persons from
surfaces contaminated with the virus has not been documented. Transmission of
coronavirus in general occurs much more commonly through respiratory droplets
than through contact with contaminated surfaces. Current evidence suggests that
SARS-CoV-2 may remain viable for hours to days on surfaces made from a variety
of materials. Cleaning of visibly dirty surfaces followed by disinfection is a best
practice measure for prevention of COVID-19 and other viral respiratory illnesses in
election polling locations.

Preventative actions poll workers can take:
     Stay home if they have a fever, respiratory symptoms, or believe they are sick.

     Practice frequent hand washing with soap and water for at least 20 seconds. If
     not readily available, use hand sanitizer containing at least 60% alcohol.

     Practice routine cleaning and disinfecting of frequently touched surfaces:
     tables, doorknobs, and voting associated equipment.


Preventative action polling location workers can take for themselves and the
general public:

Based on available data, the most important measures to prevent transmission of
viruses in crowded public areas include careful and consistent cleaning of one’s
hands. Therefore:

     Ensure bathroom at the polling station are supplied with soap, water, and
     drying material so visitors and staff can wash their hands.
     Provide alcohol-based hand sanitizer with at least 60% alcohol for use before
     and after using a voting machine. Place the sanitizer in visible locations such
     as the check in stations and near the exits.

     Incorporate social distancing strategies, increasing the space between
     individuals and reducing the risk of spreading the disease. 6 feet apart is ideal
     based on what is known about COVID-19.

           Increase distance between voting booths

           Limit nonessential visitors. Voters should be encouraged not to bring
           children and family members who are not voting.

           Provide signs and taped floor markings to encourage 6 feet of distance
           between voters.

           Discourage voters and workers from greeting each other with physical
           contact such as handshakes.

Poll workers will be provided with PPE:

     Mask and a supply of gloves sufficient to change throughout the day as
     needed to prevent cross contamination.

Direct Instructions for poll workers:

The normal tasks of operating a polling location are divided among the staff. These
are generally:

     Manager – paperwork and supervision
     Poll Pad Operators – Check in
     ICP Monitor – Precinct Scanner
     Floater – Assists voters with general questions and monitors voting booths
     Line Monitor – Outside the door to the location, maintains line.
All Poll Workers –

     Wear mask while working. It may be removed if they are on break and
     away from the voting area and others.

     Wear gloves. Periodically change them for a new pair. Follow the safe
     procedure for glove removal and dispose in the BIOHAZARD
     CONTAINER ONLY.

Manager –

     Supervise the overall sanitation of the polling location. Guaranteeing that
     BMDs, Printers, Voter Access Cards, and Poll Pad Stylus are wiped with
     alcohol pads or alcohol dampened microfiber cloths between each use.
     Supervise the maintenance of social distancing of at least 6 feet between
     voters.

     Be available to intervene and direct voters if distancing is not being
     maintained after guidance from one of the other poll workers.

Poll Pad Operators –

     Maintain 6 feet distance from voters during the check-in process.

     Wipe the stylus with an alcohol pad or alcohol dampened microfiber cloth
     between each voter processed.

     As voter access cards are rotated to their check in station, wipe them
     with a cloth slightly dampened with alcohol. AVOID THE SMART CHIP.
     On every half-hour, wipe down the Poll Pad surface with a cloth slightly
     dampened with alcohol.

ICP Monitor –

     Maintain as much distance as practical from the voter as they place their
     ballot into the ICP.
               On every half-hour wipe down the ICP and Ballot Box with a cloth slightly
               dampened with alcohol.

          Floater –

               Maintain as much distance as practical will assisting voters.

               Wipe down the surface of a BMD with a cloth SLIGHTLY dampened with
               alcohol after each use by a voter. Do not let liquid pool on the screen or
               drip into any opening of the BMD. Be aware that Dominion Voting
               recommends ONLY wiping the screen when the device is OFF. In this
               case, they must be cleaned. Proceed with the awareness that your touch
               may cause an option to be chosen. Ask for assistance from your
               manager if this occurs.

               Wipe down a printer with a cloth SLIGHTLY dampened with alcohol after
               each use by a voter. Do not let liquid pool on or drip into the printer.
               Monitor and enforce to the best of their ability 6 foot of social distancing
               between everyone in the polling location.

          Line Monitor –

               Maintain 6 foot social distancing of voters in the line outside the voting
               location.

               Tape the ground with lines, marking 6 feet line spacing.




Source:

Coronavirus Disease 2010 (COVID-19); Recommendations for Election Polling Locations; Updated 3/27/2020;
https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html
                                    CLOSING


During a State of Emergency, only the Secretary of State can suspend the duty of
conducting Elections, per O.C.G.A. § 21-2-50.1.

These plans shall be used in conjunction with the Athens-Clarke County Emergency
Plan and Shelter in Place Plan (located on the County’s website and the Secretary of
State’s Emergency Plan).

The department measures its responses to emergencies by the degree of alert
created by an emergency such as the COVID-19 pandemic. As always, if an
employee begins to show signs of infection, he/she shall notify the Poll Manager
and/or Elections Director immediately.

In spite of our current circumstances, we will continue providing excellent voting
services the voters of Athens-Clarke County.
